An order of the Supreme Court, New York County (Richard Lane, J.), entered on October 29, 1984, and order of said court (Beverly Cohen, J.), entered on May 3, 1984, unanimously affirmed. Respondents shall recover of appellant one bill of $75 costs and disbursements of these appeals, and the appeal from the order entered on March 19, 1984 be and the same hereby is dismissed as superseded by the appeal from the order entered on October 29, 1984, without costs and without disbursements. No opinion. Concur — Murphy, P. J., Kupferman, Ross, Carro and Milonas, JJ.